Exhibit 10.16

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

This EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the 27th day of February, 2009, by
and among Dover Downs Gaming & Entertainment, Inc. (the “Borrower”), Wilmington
Trust Company, a Delaware banking corporation, its successors and assigns
(“WTC”), PNC Bank, National Association (as successor by merger to
Mercantile-Safe Deposit & Trust Company), a national banking association, its
successors and assigns (“PNC” and together with WTC, the “Banks”), and WTC, as
agent (the “Agent”).

 

WHEREAS, the Borrower, the Banks and the Agent are parties to an Amended and
Restated Credit Agreement, dated as of March 25, 2002, as amended by the
Amendment to Amended and Restated Credit Agreement, dated as of August 12, 2002,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
February 19, 2004, the Third Amendment to Amended and Restated Credit Agreement,
dated as of November 5, 2004, the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of December 14, 2005, the Fifth Amendment to Amended
and Restated Credit Agreement, dated as of April 18, 2006, the Sixth Amendment
to Amended and Restated Credit Agreement, dated as of March 30, 2007, and the
Seventh Amendment to Amended and Restated Credit Agreement, dated as of
January 15, 2009 (as so amended, the “Agreement”), pursuant to which the Banks
agreed to make available certain credit facilities to the Borrower; and

 

WHEREAS, the Borrower, the Banks and the Agent desire to amend the Agreement as
set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:


 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED ARE USED AS DEFINED IN THE AGREEMENT.


 


SECTION 2.  AMENDMENTS.


 


2.1.          THE DEFINITION OF “EURODOLLAR RATE” SET FORTH IN SECTION 1.1 OF
THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“Eurodollar Rate”:  with respect to any Eurodollar Loan for any Interest Period,
the interest rate per annum determined by the Agent by dividing (i) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the average of
the London interbank offered rates for U.S. Dollars quoted by the British
Bankers’ Association as set forth on Dow Jones Markets Service (formerly known
as Telerate) (or appropriate successor or, if British Bankers’ Association or
its successor ceases to provide such quotes, a comparable replacement

 

--------------------------------------------------------------------------------


 

determined by the Agent) display page 3750 (or such other display page on the
Dow Jones Markets Service system as may replace display page 3750) two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to the principal amount of such Eurodollar Loan and having a
borrowing date and a maturity comparable to such Interest Period by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage.  The Eurodollar
Rate may also be expressed by the following formula:

 

Average of London interbank offered rates quoted by BBA as shown
Eurodollar Rate =     on Dow Jones Markets Service display page 3750 or
appropriate successor

1.00 - Euro-Rate Reserve Percentage


 


2.2.          THE DEFINITION OF “BUSINESS DAY” SET FORTH IN SECTION 1.1 OF THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Wilmington, Delaware are authorized or required by law to
close.


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE AGENT AND THE BANKS AS FOLLOWS:


 


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER IN THE
AGREEMENT IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS IF MADE AS OF
THE DATE HEREOF AFTER GIVING EFFECT TO THIS AMENDMENT.


 


(B)           AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THIS AMENDMENT,
NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(C)           NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR REGISTRATION WITH ANY
PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT.


 


SECTION 4.  BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON, AND SHALL
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


SECTION 5.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY
SIGNING ANY SUCH COUNTERPART.


 


SECTION 6.  AGREEMENT IN EFFECT.  EXCEPT AS HEREBY AMENDED, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS, ALL RIGHTS AND REMEDIES BEING GOVERNED BY
DELAWARE’S SUBSTANTIVE LAWS.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Timothy R. Horne

 

 

Name: Timothy R. Horne

 

 

Title:   Sr. Vice President-Finance

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Agent and as a Bank

 

 

 

 

 

By:

/s/ Michael B. Gast

 

 

Name: Michael B. Gast

 

 

Title:   Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ C. Douglas Sawyer

 

 

Name: C. Douglas Sawyer

 

 

Title:   Sr. Vice President

 

3

--------------------------------------------------------------------------------